Citation Nr: 9927619	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for low 
back disability has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from April 1961 to April 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that determined that new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for low back strain had not been 
submitted. 


FINDINGS OF FACT

1.  Entitlement to service connection for low back strain was 
denied in a rating decision dated in April 1981; no appeal 
was perfected therefrom.

2.  Evidence the veteran has submitted since the RO's 1981 
rating decision consists of a May 1981 radiology report, 1993 
to 1995 private medical records, a July 1996 statement from a 
chiropractor, an August 1996 VA examination report, and 
personal statements; such evidence does not bear on the issue 
of whether the veteran's low back disability is related to 
service.


CONCLUSION OF LAW

Evidence received since the RO's 1981 rating decision that 
denied service connection for low back strain is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO originally denied 
service connection for low back strain in a rating action 
dated in March 1979.  The RO based its determination overall 
on clinical findings included in the veteran's service 
medical records.  A report from an examination at enlistment 
was silent for any pertinent findings.  The RO did consider 
clinical records dated in July and August 1961 that disclose 
a sudden onset of pain in the lower back.  The impression 
rendered at that time was lumbosacral sprain.  Upon 
examination in March 1965, at the time of the veteran's 
discharge, findings were negative for any pathology related 
to the lower back.  The veteran did not appeal that rating 
decision.

Post-service medical records consist of a private medical 
record dated in April 1977.  A recitation of the veteran's 
past medical history included a previous episode of low back 
pain in service.  The veteran sought treatment at that time 
for an injury and complained of pain in the lower back that 
radiated in to the hip and thigh area.  The diagnosis was 
traumatic lumbar spine strain.

In a deferred rating decision dated in April 1981, the RO 
reopened the veteran's service connection claim and 
determined that the 1977 private medical record did not 
provide a basis for entitlement to service connection and 
denied the veteran's claim.  

Thereafter, the veteran submitted a private radiology report 
dated in May 1981 in which the physician diagnosed 
transitional vertebra at L5 with associated spina bifida.  
Also of record are private medical outpatient records 
extending from 1993 to 1994 related to complaints of lumbar 
spine pain and stiffness.  A private examination report dated 
in June 1994 discloses chronic lumbar sacral pain, grade II 
spondylolisthesis of the lumbosacral spine, and degenerative 
disc disease.  Progress notes for treatment dated in 1994 to 
1995 reveal complaints of increased lumbosacral pain and 
stiffness.  
In June 1996, the veteran testified at his personal hearing 
that he had been unaware for several days what had happened 
to him at the time of his back injury in service.  Transcript 
(T.) at 3.  He stated that he was bedridden for three weeks 
and required help to get in and out of bed.  (T.) at 3.  When 
he returned to training, the veteran stated that he had to 
carry a 70-pound backpack and his rifle and hike three miles.  
(T.) at 3.  He also stated that he was unable to carry his 
pack for that distance.  (T.) at 3.  After training, the 
veteran testified that he was shipped overseas and worked as 
a supply clerk.  (T.) at 4.  Although he experienced 
backaches, he stated that he was able to do his work.  (T.) 
at 4.  Throughout his period of service, the veteran stated 
that he self-medicated.  (T.) at 4.  

After service, the veteran stated that he used to wear 
mustard plasters, or heat packs, on his back and that he 
began to see chiropractors.  (T.) at 5.  Further, the veteran 
testified that he was unable to pass a physical test for a 
job and was denied because of his back problems.  (T.) at 7, 
8.  Also, the veteran recalled an incident on one job when he 
tripped over a small electric motor and had to get treatment 
for a period of time.  (T.) at 9.  Further, the veteran 
stated that one of the physicians told him that his back 
problems were related to an injury that dated 12 to 14 years 
earlier.  (T.) at 11.  

A statement from a chiropractor dated in July 1996 indicates 
that the veteran first sought treatment in 1984 for 
complaints that included low back pain.  In the report, the 
chiropractor noted that due to an injury in service, the 
veteran had undergone treatment for the prior ten years and 
had experienced difficulty acquiring jobs that entailed 
lifting.

The veteran underwent a VA examination in August 1996 that 
entails a report of his past medical history.  The veteran 
reported that he was treated for low back problems while in 
service and was told that his low back pain was probably 
congenital.  Further, the veteran indicated that he had had 
problems in obtaining employment due to the extent of his 
lower back disability.  It is noted in the report that the 
veteran was never treated medically for his low back pain; 
rather, he had sought chiropractic intervention.  The 
examiner noted a history of chronic low back pain.

Analysis

The issue for determination in this case is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for low 
back strain.  The Board notes that in cases where a claim 
previously has been disallowed, that claim shall be reopened 
based upon presentation of new and material evidence that 
relates directly and substantially to the specific matter 
under consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§§ 3.156; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253, (1991).  

Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a veteran seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of his claim of entitlement to service 
connection for low back strain.  Specifically, upon review of 
all the evidence of record currently before the Board for 
consideration, the Board finds that the veteran in this case 
has failed to provide new and material evidence directly 
related to his claim of entitlement to service connection for 
low back strain.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Thompson v. Derwinski, 1 Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for 
low back disability was denied in March 1979 and April 1981 
rating actions for lack of evidence to demonstrate that post-
service lower back disability related in anyway to the 
veteran's period of service.  As stated above, the RO 
considered the veteran's service medical records and although 
the records support treatment during service for low back 
pain, the record supports that the pain was of an acute and 
transitory nature; thus, there is no evidence that the 
inservice incident resulted in residual disability so as to 
permit a finding of service connection.  

The Board notes that subsequent to the April 1981 rating 
decision, the veteran in this case has not presented any new 
evidence that bears directly and substantially on the 
determinative issue.  In this regard, the evidence submitted 
by the veteran is insufficient to reopen his service 
connection claim related to low back strain.  38 C.F.R. 
§ 3.156(a).  However, the Board acknowledges that since the 
April 1981 rating decision, the veteran has submitted new 
evidence in support of his claim.  

Specifically, the veteran provided evidence of an x-ray study 
of the lumbosacral area conducted in May 1981.  Although the 
study revealed the presence of spondylolisthesis, there were 
no clinical data to suggest clinical impairment of the back 
related to the veteran's service.  Additionally, the veteran 
submitted evidence of ongoing private medical treatment 
extending from 1993 to 1995 for various problems, including 
complaints of the pain and stiffness in the lower back.  
Thus, the record supports that the veteran indeed provided 
clinical data that were new to the record since the RO's last 
denial.

Moreover, the veteran presented a statement dated in July 
1996 in which a chiropractor noted that the veteran had been 
receiving ongoing treatment for back-related problems over a 
ten-year period.  Further, the chiropractor noted that the 
veteran attributed his spondylolisthesis of the lumbosacral 
to an injury that occurred during service.  The veteran also 
underwent a VA examination in August 1996 that includes a 
recitation of the veteran's inservice lower back problems.  
The examiner also noted that after service, the veteran 
experienced difficulties in obtaining employment reportedly 
due to his back problems.  

The Board notes initially that a diagnosis based solely on 
the veteran's unsubstantiated history cannot form the basis 
of a valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
In this respect, the mere fact that the veteran reported that 
his post-service back pain is related to his period of 
service does not equate with new and material evidence so as 
to permit a reopening of a claim of service connection.  
Although the Board presumes that the veteran's assertions 
regarding his lower back problems in service are true, they 
are not sufficient to reopen his service connection claim for 
low back strain.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Overall, such assertions do not bear directly on the 
veteran's service connection claim. 

In addition to the above medical evidence submitted since the 
RO's decision in April 1981, the veteran provided personal 
statements attesting to a severe back injury in service.  
Nonetheless, although the documents provided by the veteran 
since the 1981 rating decision are new to the record, in the 
sense that those same documents previously were not part of 
the veteran's claims file, they do not impart any material 
evidence that bears directly and substantially on his service 
connection claim.  38 U.S.C.A. 5108; 38 C.F.R. § 3.156; 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  Pursuant to VA 
law, the veteran must provide evidence that is both probative 
and determinative of the current issue, that is, entitlement 
to service connection for low back strain, in order to reopen 
a previously denied claim.  38 C.F.R. § 3.156(a).  

In this particular case, the veteran did not submit evidence 
that bears directly and substantially on his service 
connection claim.  Id.  Overall, this veteran has not 
provided evidence of any association between his inservice 
complaints of low back pain and post-service low back 
disability.

Therefore, upon a review of the veteran's claim in light of 
all the evidence of record, the Board concludes that "new 
and material" evidence has not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the April 1981 rating decision 
arguably, is new, to the extent that it was not of record 
previously, the Board concludes that it is not relevant and 
probative of the issue at hand.  That is, the evidence does 
not bear directly and substantially on whether the veteran's 
post-service lower back disability is causally related to his 
period of service.  Accordingly, the evidence that the 
veteran submitted in an attempt to reopen his claim of 
service connection for low back strain is not new and 
material.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection low back strain 
has not been submitted



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

